521 So. 2d 365 (1988)
SETZER's CONSTRUCTION COMPANY AND LIBERTY MUTUAL INSURANCE COMPANY, Appellants,
v.
Ahmed HEBEISHY, Appellee.
No. BS-260.
District Court of Appeal of Florida, First District.
March 10, 1988.
Jack W. Shaw, Jr., P.A., and Mary Bland Love, of Mathews, Osborne, McNatt, Gobelman & Cobb, Jacksonville, for appellants.
Frederick B. Tygart, of Sharp & Tygart, P.A., Jacksonville, for appellee.
SHIVERS, Judge.
The employer/carrier (E/C) in this workers' compensation case appeal the deputy commissioner's order finding the claimant to be permanently and totally disabled (PTD) from his May 28, 1984 industrial accident. We agree that the award of PTD benefits was erroneous, and reverse the order.
The evidence introduced at the hearing before the deputy commissioner indicates that the claimant sustained both a physical back injury and psychological symptoms of anxiety and depression as the result of his industrial accident. The evidence does not, however, support a finding that the claimant has reached maximum medical improvement with regard to both the physical and psychiatric conditions. Dr. Stinson, claimant's treating psychiatrist, testified only *366 that he expected claimant to be unable to work "in the foreseeable future," but that he expected his anxiety and depression to improve, that he was in need of continued treatment, and that the anxiety and depression should be "attended to before we can say that he has reached MMI." Since there is a lack of competent substantial evidence to support a finding that claimant has reached MMI with regard to both his physical and psychological conditions, we reverse the deputy commissioner's award of PTD benefits. Martin-Marietta Corp. v. Vargas, 472 So. 833 (Fla. 1st DCA 1985); Fuchs Baking Co. v. Estate of Szlosek, 466 So. 2d 415 (Fla. 1st DCA 1985); South Carolina Insurance Co. v. Blackman, 380 So. 2d 1144 (Fla. 1st DCA 1980).
REVERSED.
JOANOS and THOMPSON, JJ., concur.